Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 11, 2018

                                      No. 04-18-00344-CV

                                      John B. URBAHNS,
                                           Appellant

                                                v.

                                LSREF2 COBALT (TX), LLC,
                                        Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI22479
                          Honorable Richard Price, Judge Presiding


                                         ORDER

        The clerk’s record was due to be filed with this court on July 2, 2018. See TEX. R. APP.
P. 35.1. On July 9, 2018, the Bexar County District Clerk notified this court that Appellant has
not paid the clerk’s fee for preparing the record and Appellant is not entitled to a free clerk’s
record.
        We ORDER Appellant to provide written proof to this court within TEN DAYS of the
date of this order that (1) the clerk’s fee has been paid or arrangements have been made to pay
the clerk’s fee, or (2) Appellant is entitled to appeal without paying the clerk’s fee. See id. R.
20.1.
       If Appellant fails to respond as ordered, this appeal will be dismissed for want of
prosecution. See id. R. 37.3(b).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of July, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court